Judgment, Supreme Court, New York County (Marcy L. Kahn, J), rendered March 3, 2008, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fourth degrees, and sentencing him, as a second felony drug offender, to an aggregate term of four years, unanimously affirmed.
The court denied defendant’s mistrial motion made after the prosecutor, without having obtained a ruling on the matter during the pretrial Sandoval hearing, asked defendant on cross-examination whether he had owed child support arrears at the time of the alleged sale of narcotics. Even assuming that the prosecutor’s questions violated the Sandoval ruling, the court properly exercised its discretion in denying the mistrial motion. The court provided a sufficient remedy when it promptly struck all questions and answers on the issue, and delivered curative instructions that the jury is presumed to have followed (see People v Santiago, 52 NY2d 865 [1981]; People v Robles, 28 AD3d 233 [2006], lv denied 7 NY3d 817 [2006]). In addition, the record supports an inference that the prosecutor did not act in bad faith, but believed that such a ruling was not required.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning cred*520ibility. Regardless of whether the evidence established a complete chain of custody for the narcotics recovered from defendant and the buyer, the evidence provided “reasonable assurances of the identity and unchanged condition of the evidence” (see People v Hawkins, 11 NY3d 484, 494 [2008]), and in performing our weight of the evidence review we do not find that any gaps in the chain are significant enough to undermine the verdict. Concur—Gonzalez, EJ., Saxe, McGuire, Acosta and Roman, JJ.